United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 December 29, 2005
                          FOR THE FIFTH CIRCUIT
                          _____________________               Charles R. Fulbruge III
                                                                      Clerk
                               No. 04-60902
                             Summary Calendar
                          _____________________

FRANCISCO PERALTA-TEJEDA,
                                                               Petitioner,

                                   versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                                               Respondent.

__________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                          No. A78-996-367
_________________________________________________________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

      Francisco Peralta-Tejeda entered the United States on or about

September 25, 1999 as a non-immigrant visitor authorized to remain

until October 10, 1999.       He remained in the United States beyond

that date and was also convicted of forgery on July 1, 2002.

Shortly thereafter, on July 18, 2002, he received from the INS a

Notice to Appear listing his violations and alleging that he was

subject to removal on account of each. Peralta-Tejeda admitted the

allegations and conceded that he was subject to removal.           However,

he   sought    asylum   and   withholding   of   removal,   claiming     past

      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
persecution and fear of future persecution in Mexico based on the

fact that he is gay.     The Immigration Judge rejected the asylum

application for untimeliness -- Peralta-Tejeda admitted that he

failed to seek asylum within one year of entering the United

States.     The   Immigration    Judge   also   denied   the   request   for

withholding of removal, finding that Peralta-Tejeda had failed to

establish the requisite likelihood of persecution.             The Board of

Immigration Appeals summarily affirmed by order dated May 26, 2004.

Peralta-Tejeda filed a motion for reconsideration on June 28, 2004,

which the BIA denied on September 8, 2004.        Peralta-Tejeda filed a

petition for review on October 7, 2004.

     We do not address the merits of the May 26, 2004 order because

Peralta-Tejeda failed to file his petition for review within the

30-day period set out in 8 U.S.C. 1252(b)(1) (“The petition for

review must be filed not later than 30 days after the date of the

final order of removal.”). Presumably, Peralta-Tejeda expected the

30-day period to run from the September 8, 2004 order denying his

motion for reconsideration.       However, the Supreme Court held in

Stone v. INS, 514 U.S. 386 (1995), that the period for filing a

petition for review of a final order of removal, being “mandatory

and jurisdictional,” is to be observed strictly according to its

terms     and   cannot   be     equitably   tolled       by    motions   for

reconsideration.    Amendments to the immigration laws, which, inter

alia, shortened the petition period to 30 days and moved the

provision for judicial review of orders of removal from § 1105 to
§ 1252, appear not to have upset the rule in Stone.                  Thus, as the

government argues, Peralta-Tejeda’s petition for review is untimely

with respect to the BIA’s order of March 26, 2004.

      Peralta-Tejeda’s petition is, however, timely with respect to

the   BIA’s    September   8,   2004    order     denying      his    motion    for

reconsideration of the March 26, 2004 order.             We review a denial of

a motion for reconsideration “under a highly deferential abuse-of-

discretion standard.”      Zhao v. Gonzales, 404 F.3d 295 (5th Cir.

2005).

      “A motion to reconsider shall state the reasons for the motion

by specifying the     errors of fact or law in the prior Board

decision.”     8 C.F.R. §1003.2(b)(1).          Peralta-Tejeda’s motion for

reconsideration asserted that the BIA “did not evaluate the case in

a proper manner.”     However, in attempting to elaborate upon this

assertion,    Peralta-Tejeda     argued    nothing    more     than    that    “the

Immigration Judge did not consider the cumulative factors involved

in this case.    [Peralta-Tejeda] was severely beaten up all because

of his status as a gay person in Mexico. . . . [T]he Board gave

insufficient     consideration     to     the    issue    of    Mr.    Peralta’s

persecution.”     This is hardly a successful attempt to specify

errors.    We cannot say that the BIA abused its discretion in

denying a motion that was based on such a generic complaint.

Accordingly, the petition for review is

                                                                          DENIED.